October 1, 1895, Laura M. Steere, the guardian of Helen L. Steere, a person of full age but of unsound mind, was authorized by a decree of the Probate Court to sell the undivided interest of her ward in two parcels of land for a fixed price. May 1, 1899, the guardian by guardian's deed sold the ward's interest in one lot to Patrick Delaney, and July 28, 1906, sold the ward's interest in the other lot to the petitioner Calef. Each deed was duly recorded. Later, by purchase, Calef became the sole owner of both lots. Thereafter Calef sold and conveyed by warranty deeds the two lots to the present owners. These owners now demand that Calef cure an alleged defect in the titles. Calef brought a petition in the Probate Court (G.L. 1923, C. 358, s. 8.) and prayed the Probate Court to confirm the acts of the guardian in making said deeds. Both the guardian and the ward are now dead. Certain of the heirs of Helen L. Steere are living; the residence of other heirs is unknown. The Probate Court denied the petition, *Page 504 
for want of jurisdiction. The correctness of this decision is the question in issue.
Calef is not "a party interested or affected by such act or proceeding" within the statutory meaning. He bought one lot from Delaney. The guardian had nothing to do with this transaction. The present owners have not brought any legal proceedings against Calef. From the lapse of time, twenty-seven years in one case, twenty years in the other, it is not unlikely that Calef's vendees now have good titles by possession; none of the heirs now make any claim to the property.
Section 8, Chapter 358, first appears in G.L. 1896, C. 209, s. 13, as does also Section 28, Chapter 359, which is as follows in the laws of 1896 (C. 213, s. 23): "Every license granted by a probate court for the sale of lands shall continue in force for the term of one year from the date of such decree and no longer and such sale, to be valid, shall, in addition to the preceding provisions of this chapter, have been consummated within said period: but the deed or conveyance may be executed and delivered after said period." This provision was re-enacted in substance in G.L. 1909, C. 308, s. 28 and in G.L. 1923, C. 359, s. 28. InCampbell v. Metcalf, 33 R.I. 453, it was decided that a decree of the Probate Court licensing a sale of real estate continued in force for one year only from the date of its entry and that the Probate Court could not thereafter affirm said decree. The court says (p. 458): "The intention of the legislature to limit the time within which the sale could be made is perfectly clear. The limitation is also entirely reasonable, as, with the lapse of time, circumstances might arise which would make a sale no longer desirable, or the value of the real estate might materially increase, so that a price which was proper at the time of the entry of the decree, would later be wholly inadequate. Can such a decree be revived and again put in force after said period of one year has expired? The same reasons which actuated the legislature in making the limitation, would militate *Page 505 
against its revival after its force had expired by the limitation. It seems that, if license to sell after the year had expired was desirable, it would be necessary to again apply to the probate court and obtain a new license to sell. Upon such a petition the probate court could consider the facts on which such petition was founded with due regard to the conditions then existing in the same manner as upon the former petition. It by no means follows that the action of the court would be in all respects the same as upon the former petition. The statutory provisions for the sale of real estate by executors and administrators must be strictly followed in order to give validity to the sale."
This decision was approved in Campbell v. Metcalf,43 R.I. 257. The act is to be construed as a whole and effect is to be given to all its parts if practicable. The specific restriction and limitation of the power of a guardian to sell real estate limits the more general terms of Section 8; otherwise the statutory limitation is nullified. Even assuming that the Probate Court had the power to confirm the guardian's sale in the lifetime of the ward, such power of confirmation came to an end on the death of the ward. The method provided by the statute for confirmation of the sale is by the appointment of a guardian "or other person who may be legally appointed to act in the same capacity to confirm such act," and to execute such deeds and other instruments as may be found to be necessary. Any relationship of guardian and ward is ended by the death of the ward. The real estate of the ward thereafter belongs to the heirs or devisees. I do not think it was the intention of the legislature to provide for the appointment of a guardian of the estate of a person who has deceased.
Furthermore, in Section 8, Chapter 358, it is expressly provided that "no act or proceeding shall be confirmed which the court might not have authorized in the first instance upon due proceedings". By Section 28, Chapter 359, the court could not authorize a sale more than one year from the date of its decree. Therefore it could not authorize *Page 506 
"in the first instance" the sales which the guardian made in this case, the first sale being three years and seven months from the date of the decree and the second sale being ten years and nine months thereafter. Consequently the Probate Court, under said Section 8, has no authority to confirm said sales.
For the reasons stated I think the Probate Court had no jurisdiction in this case.
Mr. Justice SWEENEY concurs in the dissenting opinion of Mr. Justice STEARNS.